                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

ARNITA DIAMOND, individually,                  )
     Plaintiff,                                )
                                               )
v.                                             )         CIVIL ACTION: 1:15-00204-KD-C
                                               )
KIMBERLY HASTIE, in her individual             )
capacity,                                      )
       Defendant.                              )

                                            ORDER

       This matter is before the Court on the parties' joint motion to vacate the Court's summary

judgment and dismiss Plaintiff's claims with prejudice. (Doc. 138).

I.     Background

       This case was initiated on April 14, 2015, as the simultaneous criminal prosecution of the

Defendant was ongoing. Specifically, Plaintiff Arnita Diamond (Diamond) filed a complaint

alleging that Defendant Kimberly Hastie (Hastie) unlawfully obtained, used and/or disclosed her

personal information (email address) from motor vehicle records in violation of the Drivers’

Privacy Protection Act, 18 U.S.C. § 2721, et. seq. (DPPA) (Count I) and in violation of her privacy

rights under 42 U.S.C. § 1983 (Count II). (Docs. 1, 28, 36 (amended)). In the criminal case, Hastie

was ultimately convicted of violating the DPPA "by disclosing the email addresses collected by

the License Commission to a political consulting firm to tout Hastie's support for a mayoral

candidate." United States v. Hastie, 854 F.3d 1298,1300 (11th Cir. 2017).

       In this case, the civil case, the merits of Diamond's claims -- on review via a motion to

dismiss, as a potential class action (including an evidentiary hearing), on motion for summary

judgment, etc. -- were thoroughly and substantively litigated. While the parties' dispute over

                                                   1
attorneys' fees was pending, on August 30, 2019, the parties filed a notice of settlement. On

September 4, 2019, this case was dismissed with prejudice subject to the right of any party to move

to reinstate within 60 days. (Doc. 137). On October 29, 2019, the parties moved to vacate the

summary judgment and dismiss Plaintiff's claims, as part of the settlement agreement. (Doc. 138).

As such, the instant relief sought is for this Court to vacate the order granting Plaintiff's motion

for summary judgment (Doc. 121) and dismiss all of Plaintiff's claims with prejudice.

II.     Discussion

        Pursuant to Fed.R.Civ.P. 60(b), a district court may “relieve a party or a party's legal

representative from a final judgment, order, or proceeding” for a number of reasons. While the

movants do not assert any case law, much less pursuant to what rule they seek to vacate the Court’s

prior judgment (Rule 60(b) or otherwise), it appears that the motion is filed under Rule 60(b)(6)1

for “any other reason that justifies relief.” However, “[c]ourts are not obliged to vacate a prior

order at the behest of the parties in order to facilitate settlement…if courts were required to vacate

prior rulings after settlement ‘any litigant dissatisfied with a trial court's findings would be able to

have them wiped from the books.’” Reynolds v. Allstate Ins. Co., 2012 WL 4753499, *1 (N.D.

Cal. Oct. 4, 2012). Additionally, even though a final judgment was not entered -- such that this

Court has the authority to revisit its summary judgment rulings2 -- case law indicates that the mere

fact of a settlement is not necessarily a valid (or exceptional) reason to vacate a Court’s prior order.

And the decision to vacate a prior order once a settlement has been reached remains discretionary.




        1 The parties have not asserted any of the Rule 60(b)(1-5) grounds.

         2 United States v. Benz, 282 U.S. 304, 306-308 (1931) (“The general power of the court over its own
judgments, orders, and decrees, in both civil and criminal cases, during the existence of the term at which they are
first made, is undeniable.”)
                                                         2
         The Supreme Court has explained as follows, regarding the propriety of a motion to vacate,

noting the need for “exceptional circumstances":

         We hold that mootness by reason of settlement does not justify vacatur of a
         judgment under review. This is not to say that vacatur can never be granted when
         mootness is produced in that fashion. As we have described, the determination is
         an equitable one, and exceptional circumstances may conceivably counsel in favor
         of such a course. It should be clear from our discussion, however, that those
         exceptional circumstances do not include the mere fact that the settlement
         agreement provides for vacatur-which neither diminishes the voluntariness of the
         abandonment of review nor alters any of the policy considerations we have
         discussed. Of course even in the absence of, or before considering the existence of,
         extraordinary circumstances, a court of appeals presented with a request for vacatur
         of a district-court judgment may remand the case with instructions that the district
         court consider the request, which it may do pursuant to Federal Rule of Civil
         Procedure 60(b).

U.S. Bancorp Mortg. Co. v. Bonner Mall P'p, 513 U.S. 18, 29 (1994).3 The Eleventh Circuit in


          3 The “principal condition” to which courts look when engaging the vacatur calculus is “whether the party
seeking relief from the judgment below caused the mootness by voluntary action.” Id. at 24. Vacatur is ordinarily
appropriate when mootness results from vagarious circumstance or the unilateral act of the prevailing party. Id. at 25.
When mootness stems from a settlement, however, the presumption is different, as in that situation, “the losing party
has ... surrender[ed] [its] claim to the equitable remedy of vacatur. The judgment is not unreviewable, but simply
unreviewed by [the losing party's] own choice.” Id. The presumption, therefore, is that the judgment previously
obtained should remain intact. Id. See also e.g., Evans v. Mullins, 130 F.Supp.2d 774, 776 (W.D. Va. 2001) (providing
that “[w]hile it is true that there is a strong policy in favor of encouraging settlements, that interest is not necessarily
served by granting vacatur pursuant to the settlement agreement … Judicial economy is not achieved where … the
time and resources attendant to bringing a trial to fruition have already been spent, only to be undone because the
parties have settled at the end of the day …‘[s]ome litigants, at least, may think it worthwhile to roll the dice rather
than settle in the district court ... if, but only if, an unfavorable outcome can be washed away by a settlement-related
vacatur.’ U.S. Bancorp …. 513 U.S. at 28 … In other words, if post-judgment vacatur were a readily available option,
parties would be less likely to settle at earlier stages of the controversy. Thus, the parties' interest in the private
settlement of their dispute is not strong in this case, because of the disincentive their position creates for prejudgment
settlements[]”). See also e.g., Norfolk Southern Ry. Co. v. Brampton Enterp., LLC, 2009 WL 249811, *1 (S.D. Ga.
Feb. 2, 2009) (concluding, in response to the parties seeking to vacate the summary judgment order due to a settlement,
that “the Parties have not demonstrated extraordinary circumstances that would justify this Court vacating its prior
judgment … the Parties' only basis for relief under Rule 60(b)(6) is that the finality of their settlement agreement is
predicated on this Court vacating its prior judgment. That basis, however, is woefully insufficient[]”); Gulfstream
Aerospace Corp. v. Camp Sys. Int’l, Inc., 2007 WL 2469577, *2 (S.D. Ga. Aug. 30, 2007) (emphasis in original)
(noting that “Gulfstream does not even explain why it seeks vacatur, other than the mere fact that it negotiated the
right to do so and now professes that its “continuing concern over the Orders is evident …” … Concern about what?
Both opinions are in the public domain (one is unpublished, but anyone can find it on the Court's public docket), so
entering a formal order vacating them at most would be a symbolic act. Symbolic acts, like advisory opinions, should
play no part in the federal judicial process. If all vacatur does is salve a wounded ego, that would not advance the
public's interest. Granting Gulfstream's motion here, for that matter, would only create a precedent for more such
motions-thus wasting more judicial resources[]”).
                                                             3
Hartford Cas. Ins. Co. v. Crum & Forster Spec. Ins. Co., 828 F.3d 1331, 1334 (11th Cir. 2016)

recently highlighted the following from Bancorp:

       …the Court laid out a balancing approach in the “equitable tradition of vacatur.” Id. at 24–
       25, 115 S.Ct. at 391–92. The “principal condition” that must be determined “is whether the
       party seeking relief from the judgment below caused the mootness by voluntary action.”
       Id. at 24, 115 S.Ct. at 391. If so, that party should not be entitled to relief because “the
       losing party has voluntarily forfeited his legal remedy by the ordinary processes of appeal
       or certiorari,” as “the case stands no differently than it would if jurisdiction were lacking
       because the losing party failed to appeal at all.” Id. at 25– 26, 115 S.Ct. at 392. Even if
       granting a request for vacatur would be fair to the party opposing it because “the parties
       are jointly responsible for settling” and thus “may in some sense” be thought to be “on
       even footing,” the required balancing “must also take account of the public interest,” as is
       true of any equitable remedy. Id. at 26, 115 S.Ct. at 392. By “disturb[ing] the orderly
       operation of the federal judicial system” and using vacatur “as a refined form of collateral
       attack on” unfavorable judgments, the public interest would be disserved because
       “[j]udicial precedents are presumptively correct and valuable to the legal community as a
       whole.” Id. at 27, 115 S.Ct. at 392 (quotation marks and citation omitted). The Court
       concluded its analysis by reiterating the equitable nature of its adopted approach and
       declined to impose a bright-line rule against vacatur in all cases mooted by settlement
       because there may be “exceptional circumstances” that would warrant vacatur. Id. at 29,
       115 S.Ct. at 393. The Court cautioned that “those exceptional circumstances do not include
       the mere fact that the settlement agreement provides for vacatur.” Id.

       With the foregoing in mind, the Court finds as follows. The parties failed to cite any case

law supporting vacatur under the present circumstances, much less allege or establish

"extraordinary circumstances" justifying vacatur. Moreover, the Court finds that the equitable

remedy of vacatur is not available under the circumstances of this case, particularly as “[t]he fact

that a party conditions a settlement on achieving vacatur does not by itself provide the needed

equitable circumstances. Such a rule would essentially remove the decision from the court and

hand it to the parties, in violation of the U.S. Bancorp rule.” In re Admetric Biochem, Inc., 300

B.R. 141, 148 (Bkrtcy. D. Mass. 2003). Further, as to the public interest concerns, this case was

rooted in same (violations of privacy rights), and the parties “rolled the dice” with respect to the

motion for summary judgment; thus, to the extent they now endeavor to change the outcome via

                                                 4
settlement, vacatur (versus, for example, an appeal) is an improper vehicle for such relief.

Bancorp, 513 U.S. at 26, 28. See, e.g., In re Hiller, 179 B.R. 253, 259-260 (Bankr. D. Colo. 1994).

       Based on the foregoing, it is ORDERED that the Joint Motion to Vacate (Doc. 138) is

DENIED.

       DONE and ORDERED this the 30th day of October 2019.

                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                5
